             Case 2:20-cv-03504-JMY Document 42 Filed 10/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LATOYA GILLIAM, ET AL.,                     :
                                            :      Case No. 20-cv-3504-JMY
                  Plaintiffs                :
                                            :
        v.                                  :
                                            :
UNITED STATES DEPARTMENT OF                 :
AGRICULTURE, ET AL.,                        :
                                            :
                  Defendants                :

                                           ORDER


        AND NOW, this 15th day of October, 2020, upon consideration of Plaintiffs’ unopposed

Motion for Withdrawal of Counsel (ECF No. 40), it is hereby ORDERED that said Motion is

GRANTED. Jonelle C. Saunders is hereby withdrawn as counsel for Plaintiffs, and shall be

removed from the CM/ECF service list for this case, and from all other correspondence relating

to this matter.

        IT IS SO ORDERED.




                                                   BY THE COURT:

                                                    /s/ John Milton Younge
                                                   Judge John Milton Younge
